Citation Nr: 1016080	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  04-29 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to August 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In April 2007, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing has been associated 
with the claim file.  At that time, the issue of entitlement 
to service connection for a heart disorder, which had been 
perfected for appeal, was withdrawn.  Also perfected for 
appeal, but subsequently granted by the RO, were claims of 
entitlement to service connection for tinnitus and Tietze's 
syndrome.  Finally, the November 2007 Board decision denied 
claims of entitlement to service connection for posttraumatic 
stress disorder, right and left ankle disability, elbow 
disability, a wrist disability, sarcomas/cysts, Dupuytren's 
contracture, a left knee disability, residuals of chills and 
fever, and a gastrointestinal disorder.  Accordingly, only 
the skin claim remains in appellate status at present time.

The Board remanded the skin claim for further development in 
November 2007 and May 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

When the Board last reviewed the appeal in May 2009, it noted 
that additional development was necessary in the instant 
case.  At the outset, it appears that as of May 2009, all 
available photographs are of record, including the 
photographs which the Veteran submitted to the RO at the 
viodeconference hearing of April 2007, purportedly showing 
the current existence of a rash all over his body.  
 
As indicated in the May 2009 remand, the Board's November 
2007 remand has not been complied with; specifically, the 
Board's November 2007 remand found that a medical opinion was 
necessary.  Specifically, it instructed the RO to obtain an 
opinion in which the examiner addressed "whether it was as 
likely as not that the appellant's current skin disorder for 
which he is prescribed 1% Elocon is the same as the condition 
diagnosed as 'miliaria' in June 1970.  The clinical 
significance of any intervals of time which demonstrate an 
absence of medical treatment should be discussed.  Any 
opinion expressed must be accompanied by a written 
rationale."  

When the Board last reviewed the appeal in May 2009, it noted 
that in a December 2008 VA examination report, the examiner 
provided an opinion stating that the rash for which the 
patient was prescribed 1% Elocon was not caused by or a 
result of the condition diagnosed as miliaria (sic) in June 
1970.  However, the examiner did not provide a rationale for 
the stated opinion.  Moreover, there was no discussion of any 
intervals of time which demonstrate an absence of medical 
treatment.  Additionally, the examiner had been requested to 
review the claims file, including the photographs.  As noted 
above, the photographs were not associated with the claim 
file until May 2009, and therefore, the examiner did not 
review them prior to rendering the December 2008 opinion.  

The Board in May 2009 instructed the RO to make the 
previously missing photographs available to the VA examiner, 
so that he could make an addendum to his prior opinion.  The 
examiner was also to supplement his opinion by speaking to 
the clinical significance of any intervals of time 
demonstrating an absence of medical treatment.  Neither 
instruction has been carried out.  

As there has not been substantial compliance with the remand 
directives, the appeal must be remanded again.  Stegall v. 
West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

On remand, the requested medical opinion must be obtained and 
the AMC/RO should ensure that all requested development has 
been undertaken.



Accordingly, the case is REMANDED for the following action:

1.  Request the examiner who performed the 
December 2008 VA examination to provide an 
addendum to the existing examination 
report.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  If the 
December 2008 VA examiner is not available 
to provide an addendum refer the claims 
folder to another comparably qualified 
examiner for review and preparation of the 
requested opinion.  

The examiner should state whether the 
photographs change his prior opinion in 
any way.  If the new evidence changes his 
opinion, the examiner should so state and 
provide a new opinion complete with a 
written rationale. If the opinion remains 
unchanged, he should so state. 
Furthermore, if his opinion remains 
unchanged, the examiner must provide a 
rationale for his opinion that the rash 
for which the Veteran was prescribed 1% 
Elocon is not caused by or a result of the 
condition diagnosed as miliaria in June 
1970.  The examiner should also discuss 
the clinical significance of any intervals 
of time which demonstrate an absence of 
medical treatment. 

Any opinion expressed must be accompanied 
by a written rationale.

2.  Thereafter, readjudicate the claim for 
entitlement to service connection for skin 
condition.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


